UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-161941 AIVTECH INTERNATIONAL GROUP CO. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1305 East, Hightech Plaza, Phase 2, Tian'an Cyber Park Futian District, Shenzhen City Guangdong Province, China (Address of principal executive offices) (Zip Code) +86 (139) 2349-3889 Registrant’s telephone number including area code: N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of May 13, 2011, there were 22,515,334 shares outstanding of the registrant’s common stock. AIVTECH INTERNATIONAL GROUP CO. FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 6. Exhibits 18 SIGNATURE PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. AIVtech International Group Co. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 TABLE OF CONTENTS Condensed Consolidated Balance Sheets as of March 31, 2011and December 31, 2010 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 - 11 AIVTECHINTERNATIONAL GROUP CO. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS CURRENT ASSETS: March 31, December 31, Cash $ $ Restricted cash - Accounts receivable Other receivable and prep aid expense Inventories VAT tax recoverable - Total current assets Property and equipment: net TOTAL ASSETS $ $ LIABILITIES AND STOCKTIOLDERS’ EQUITY CURRENT LIABILITIES Account parablesand accrued expense $ $ Taxes payable Due to related parties Dividend payable Warrants liability Total current liabilities Long term loan - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock $.001par value: 75:000,000 shares authorized, 22,515,334 and 22,513,334 shares issued and outstanding as of March 31, 2011 and December 31, 2010: respectively Additional paid-in capital Stock subscription receivable - ) Statutory reserve Retained earnings Accumulated other comprehensive income Total AIVTECH Stockholders' equity Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 AIVTECH INTERNATIONAL GROUP CO. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 Net sales $ $ Cost of sales ) ) Gross profit Operating expenses Selling expense ) ) General administrative expenses ) ) Total operating expenses ) ) Income from Operations Other income (expenses) Change in fair value of warrants liability - Interest income, net - Total other income - Income before income tax Provision for income taxes ) ) Net income Less: Net income attributable to non-controlling interest Net income attributable to AIVtech International Group Co. $ $ Net income Foreign currency translation adjustment ) Comprehensive income Comprehensive income attributable to non-controlling interest $ ) $ Comprehensive income attributable to AIVtech International Group Co. $ $ Basic and diluted income per common share - basic $ $ - diluted $ $ Basic and diluted weighted average common shares outstanding - basic - diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 AIVTECH INTERNATIONAL GROUP CO. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in Operating activities: Depreciation Stock issued for services - Changes in fair value of warrants liability ) - Changes in assets and liabilities: Restricted cash ) - Accounts receivable ) Other receivable and prepaid expense ) ) VAT tax recoverable ) - Inventories ) Account payables and accrued expenses Taxes payable ) Net cash usedin operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property & equipment ) - Increase in capital contribution by non-controlling interest - Net cash provided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Increase/(Decrease) in loan ) Due to related parties ) Net proceeds from stock subscriptions Dividends paid - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information Income taxes paid $ $ Interest paid $ $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 AIVTECH INTERNATIONAL GROUP CO. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - ORGANIZATION AIVtech International Group Co., (the “Company” or “ECOH”), formerly known as Ecochild, Inc., is a corporation organized under the laws of the State of Nevada. Through its operating subsidiaries in People’s Republic of China (“China”, or the “PRC”), the Company engaged in the design and manufacturing casual furniture audio series, multimedia speakers, and LED business in China. AIVtech Holding Limited (“AIVtech”) is a corporation organized under the laws of Hong Kong on November 4, 2005, and owns 100% equity interest of Shenzhen AIVtech, a limited liability company organized under the laws of the People’s Republic of China on October 16, 2004. Shenzhen AIVtech owns 70% equity interest of Dongguan AIVtech, a limited liability company organized under the laws of the PRC in December 2009. In March 2011, the Company’s new subsidiary Henan AIVtech Technology Company, Ltd. (“Henan AIVtech”) was formed by Shenzhen AIVtech, with a registered capital of RMB 50 million (approximate to $7.6 million).As of March 31, 2011, a total capital contribution of RMB 10 million (approximate to $1.5 million) was contributed to Henan AIVtech,of which RMB 6 million was contributed by Shenzhen AIVtech and RMB 4 million was contributed by Mr. Jinlin Guo, the Chief Executive Officer of the Company. As a result, the Company now directly controls Henan AIVtech, a limited liability company organized under the laws of the PRC in March 2011.Henan AIVtech currently has no operations but will start to construct a manufacturing plant in Henan province once local government approves the land use right, which is expected in May 2011.Accordingly, there were no operating activities reported for Henan AIVtech for the quarter ended March 31, 2011. On May 12, 2010, the Company executed a Share Exchange Agreement (“Exchange Agreement”) with AIVtech and the shareholders of AIVtech (the “AIVtech Shareholders”), and acquired all of the outstanding shares of AIVtech from the AIVtech Shareholders. In connection with the acquisition, the Company issued to the AIVtech Shareholders, their designees or assigns, an aggregate of 10,375,000 shares (the “ Shares Component”) of the common stock of the Company, at par value of $0.005 per share, so that upon completion of the Exchange Agreement, the shareholders of AIVtech own approximately 51.88% of the common stock of the Company. In addition, the Company declared dividend and agreed to pay cash (the “Cash Component”) of $3,948,125 to the AIVtech Shareholders.The Cash Component was originally payable within 12 months after the closing of acquisition transaction and has been subsequently extended to May 12, 2012.The parties understand and acknowledge that such exchange is based upon an acquisition value of AIVtech at $4,000,000. In addition to the above Shares and Cash component, Jie Zhang, the major shareholder of the Company transferred 3,009,000 shares to two shareholders of AIVtech.The two shareholders, the directors and officers of AIVtech, are (1) Guo Jinlin, to receive 1,770,000 shares, and (2) Ding Lanbing, through Guo Jin Tong Investment (Hong Kong) Limited, to receive 1,239,000 shares. Before the closing of the transaction, there were 9,625,000 shares of the Company’s common stock issued and outstanding.Upon completion of the Share Exchange Transaction, there were 20,000,000 shares of the Company’s common stock issued and outstanding. As a result of the above mentioned Share Exchange Transaction, AIVtechbecame the Company’s wholly-owned subsidiary and the Company, through AIVtech, acquired direct control of Shenzhen AIV Electronics Company Limited (“Shenzhen AIVtech”), and DongGuan AIV Electronics Company Limited (“Dongguan AIVtech”). Shenzhen AIVtech and Dongguan AIVtech are each engaged in the design and manufacturing casual furniture audio series, multimedia speakers, and LED business in China. Subsequently, the Company’s name was changed from “Ecochild, Inc.” to “AIVtech International Group Co.” in order to more effectively reflect the Company’s business and communicate the Company’s brand identity to customers. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles of the United States (“US GAAP”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of the management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements and notes should be read in conjunction with the audited consolidated December 31, 2010 financial statements and footnotes included in the Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 31, 2011. Operating results for the three months ended March 31, 2011 and 2010 may not be necessarily indicative of the results that may be expected for the full years. 4 The accompanying condensed consolidated financial statements of the Company include the accounts of all directly and indirectly owned subsidiaries listed below. All intercompany transactions have been eliminated upon consolidation. Name of the entity Place of Incorporation Ownership Percentage AIVtech International Group Co. Nevada 100% AIVtech Holding Co., Ltd Hongkong, China 100% Shenzhen AIVtech Electronics Co., Ltd. (Shenzhen AIVtech) Shenzhen, China 100% Dongguan AIVtech Electronics Co., Ltd. (Dongguan AIVtech) Dongguan, China 70% Henan AIVtech Electronics Co., Ltd. (Henan AIVtech) Henan, China 60% Non-controlling interest Non-controlling interest represents one minority shareholder’s 30% ownership interest in Dongguan AIVtech Electronics Co., Ltd and 40% ownership interest in Henan AIVtech Electronics Co., Ltd. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, and disclosure of contingent liabilities at the date of the condensed consolidated financial statements. Estimates are used for, but not limited to, the selection of the useful lives of property and equipment, provision necessary for contingent liabilities and doubtful accounts, realization of deferred tax assets and the fair value of warrants liability. Management believes that the estimates utilized in preparing its consolidated financial statements are reasonable and prudent. Actual results could differ from these estimates. Fair Value of Financial Instruments ASC 820, Fair Value Measurements and Disclosures clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, inventory, accounts payable and other accrued expenses, tax payable, dividend payable, due to related parties and warrant liability approximate their fair market value based on the short-term maturity of these instruments. The financial assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of the fair value of assets and liabilities and their placement within the fair value hierarchy levels. Assets and liabilities measured at fair value on a recurring basis as of March 31, 2011 are summarized as follows: Fair value measurement using inputs As of March 31, 2011 Level 1 Level 2 Level 3 Total Liabilities: Derivative instruments − Warrants $
